FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 2, 2022

                                            No. 04-22-00095-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                     Original Mandamus Proceeding1

                                               ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        On February 16, 2022, relator the Texas Department of Family and Protective Services
filed a petition for writ of mandamus. This court believes a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition in this court on or
before March 17, 2022. Any such response must conform to rule 52.4 of the Texas Rules of
Appellate Procedure. See id. 52.4.

           It is so ORDERED on March 2, 2022.

                                                                              PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1This proceeding arises out of Cause No. 2015-PA-07157, styled In re K.N., pending in the 131st Judicial District
Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.